     Case 3:18-cr-03047-W Document 34 Filed 05/18/21 PageID.99 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10                                  (Honorable Thomas J. Whelan)
11
          UNITED STATES OF AMERICA,                      Case No. 18CR03047-001-W
12
                       Plaintiff,                        ORDER TERMINATING
13                                                       SUPERVISED RELEASE
          V.
14
          JOSEPH MANUEL MALDONADO,
15
                       Defendant.
16
     'I


17
                Good cause shown, and upon motion of counsel, the court orders the
18
          supervised release for Joseph Manuel Maldonado, defendant in the above-
19
          captioned case, to be terminated upon entry of this order.
20
                IT IS SO ORDERED.
21

22
          Dated:            r/4.r ,2021
23

24
25 ,

26

27

28


                                                   -1-
